Duckworth, Chief Justice.
When stripped of the portion seeking to recover alleged illegal expenditures of county funds which was voluntarily stricken, together with numerous amendments which were also voluntarily stricken, this petition by taxpayers sought to enjoin collection of county taxes *155for 1964 after the tax rates had been fixed, the tax digest approved by the State Revenue Commissioner and many had paid their taxes as shown by the digest, without alleging any payment or tender of any taxes due for the year by the petitioners but showing affirmatively that such taxes had not been paid. The failure to pay or tender such taxes owed by the petitioners was an insuperable barrier to the relief sought, and the court did not err in sustaining the demurrer and in dismissing the petition. Clisby v. City of Macon, 191 Ga. 749 (13 SE2d 772); Elder v. Home Building &c. Assn., 185 Ga. 258 (194 SE 745); Behr v. City of Macon, 194 Ga. 334 (21 SE2d 169); Walker v. Burns, 220 Ga. 467 (139 SE2d 389).
Argued June 14, 1965
Decided July 8, 1965.
George B. Jacobs, E. Mullins Whisnant, for plaintiffs in error.
Kelly, Champion & Henson, Forrest L. Champion, Jr., John W. Denny, J. Norman Pease, contra.

Judgment affirmed.


All the Justices concur.